GUNTHER, Judge.
Although we deny the petition for writ of certiorari on the grounds of mootness, we note the peculiar circumstances of this case and acknowledge that they may form the basis of proper issues on plenary appeal. In particular, the guardian ad litem’s ex parte application to the trial court for appointment of his own brother, a psychologist residing in Pennsylvania, to assist in evaluating the living situation of the children located in Guatemala, and the petitioner’s contention that the ex parte application was made after the guardian and his brother had completed their evaluation of the children, if true, are questionable events which may give rise to reversible error.
DENIED.
ANSTEAD and HERSEY, JJ., concur.